— Judgment unanimously reversed as a matter of discretion in the interest of justice and new trial granted. Memorandum: County Court erroneously instructed the jury on reasonable doubt that the jury must be "morally and reasonably” certain of defendant’s guilt (see, People v Bradley, 201 AD2d 914; People v Frank, 186 AD2d 977), and that "it is possible to establish the guilt of a defendant charged with a crime to a reasonable degree of certainty. To that degree of proof, the People must be held *801and are held under the law [emphasis added]” (see, People v Moore, 231 AD2d 918; People v Sneed, 193 AD2d 1139, lv denied 82 NY2d 759; People v Payne, 192 AD2d 1117). Because those instructions effectively reduced the People’s burden of proof, thereby depriving defendant of a fair trial, we reverse the conviction as a matter of discretion in the interest of justice and grant a new trial (see, CPL 470.15 [6] [a]; People v Sneed, supra; People v Payne, supra; People v Frank, supra).
We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Manslaughter, 2nd Degree.) Present—Lawton, J. P., Fallon, Doerr, Balio and Boehm, JJ.